Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 11, 032, 693. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are found in U.S. Patent No. 11, 032, 693 with obvious wording variations. Take an example of comparing claim 1 of pending application and claim 1 of U.S. Patent No. 11, 032, 693.
Pending Application 17, 340, 908
U.S Patent No. 11, 032, 693
Claim 1, A method comprising: receiving, at a mobile device, an indication that a pending message is available for retrieval from a host service; and communicating directly with the host service to retrieve the pending message from the host service.
Claim 2-8, similar to claim 2-8 in U.S Patent No. 11, 032, 693 (pending message is similar to second message and an indication is received in a first message )
Claim 9, similar to claim 11 in U.S Patent No. 11, 032, 693 (pending message is similar to second message and processor instead of transceiver)
Claim 10, similar to claim 9 in U.S Patent No. 11, 032, 693 (pending message is similar to second message and adding processor and an indication is received in a first message)
Claim 11 and claim 12, similar to claim 4 and 5 of U.S Patent No. 11, 032, 693 (pending message is similar to second message and an indication is received in a first message, however a method claims instead of apparatus).

Claim 13 and claim 14, similar to claim 6 and 7 of U.S Patent No. 11, 032, 693 (pending message is similar to second message and an indication is received in a first message, however a method claims instead of apparatus).
Claim 15, similar to claim 14 of U.S Patent No. 11, 032, 693 (pending message is similar to second message and an indication is received in a first message, where a network device is not included in pending application).
Claim 16 and claim 17, similar to claim 17 and 15 of U.S Patent No. 11, 032, 693 (pending message is similar to second message and an indication is received in a first message).
Claim 18 and claim 19, similar to claim 4 and 5 of U.S Patent No. 11, 032, 693 (pending message is similar to second message and an indication is received in a first message, however method claims instead of computer readable medium).
Claim 20, similar to claim 19 of U.S Patent No. 11, 032, 693 (pending message is similar to second message and an indication is received in a first message).
Claim 21, similar to claim  7 of U.S Patent No. 11, 032, 693 (pending message is similar to second message and an indication is received in a first message, however a method claims instead of computer readable claim).
Claims 22-42, similar to claims 20-40 of U.S Patent No. 11, 032, 693 (pending message is similar to second message and an indication is received in a first message, however instead of network device, a server is used in the pending application)
Claim 1, A method of operating a mobile device comprising: receiving a first message indicating that a second message is available for retrieval from a host service; and communicating with the host service to retrieve the second message from the host service after receiving the first message and performing an action at the mobile device.


4.	The claims of the instant application encompass the same subject matter except the instant “A method comprising: receiving, at a mobile device, an indication that a pending message is available for retrieval from a host service” whereas the U.S. Patent No. 11, 032, 693 claims are to “A method of operating a mobile device comprising: receiving a first message indicating that a second message is available for retrieval from a host service”. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the U.S. Patent No. 11, 032, 693 “receiving a first message indicating that a second message is available for retrieval from a host service” as a “receiving an indication that a pending message is available for retrieval from a host service” because it’s well known to utilize  words or terms that correlate to an object , such as indication correlates to a first message and a pending message correlates to a second message.
	Further, the instant claims obviously encompass the claimed invention of U.S. Patent No. 11, 032, 693 and differ only in terminology. To the extent that the instant claims are broaden and
therefore generic to the claimed invention of U.S. Patent No. 11, 032, 693 in re Goodman 29 USPQ 2d
2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species
claim has been previously been claimed in a co-pending application.
Allowable Subject Matter
5.	Claims 1-42 would be allowable if terminal disclaimer is filed and approved, as set forth in this
Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647